Case: 12-11241   Date Filed: 12/17/2012   Page: 1 of 4

                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-11241
                        Non-Argument Calendar
                      ________________________

                       Agency No. A047-958-656



RIKESH NAVNIT PATEL,
a.k.a. Rikesh Patel,

                                                                     Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,
                                                                    Respondent.

                     _______________________

                   Petition for Review of a Decision of
                    the Board of Immigration Appeals
                       _______________________
                           (December 17, 2012)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-11241      Date Filed: 12/17/2012    Page: 2 of 4

      Rikesh Navnit Patel, a native and a citizen of the United Kingdom, petitions

for review of the order of the Board of Immigration Appeals (“BIA”) determining

that he was removable under 8 U.S.C. § 1227(a)(2)(A)(iii) for having been

convicted of an aggravated felony and under 8 U.S.C. § 1227(a)(2)(B)(i) for

having been convicted of an offense relating to a controlled substance.

Specifically, Patel’s removability was based on his Florida convictions for

possession of 20 grams or less of marijuana, possession of alprazolam with intent

to sell or deliver, and possession of oxycodone with intent to sell or deliver, all

under Fla. Stat. Ann. § 893.13, and one conviction for possession of drug

paraphernalia, under Fla. Stat. Ann. § 893.147(1). On appeal, Patel asserts that

because his convictions under Fla. Stat. Ann. § 893.13 lack a mens rea greater than

strict liability or negligence, they should not be considered deportable offenses.

      Our jurisdiction to review orders of removal is limited by the Immigration and

Nationality Act which provides that “no court shall have jurisdiction to review any

final order of removal against an alien who is removable by reason of having

committed a criminal offense covered in section . . . 1227(a)(2)(A)(iii) [or] (B) . . . of

this title.” 8 U.S.C. § 1252(a)(2)(C). However, we have jurisdiction to review

constitutional claims or questions of law, which includes whether the petitioner is

“(1) an alien; (2) who is removable; (3) based on having committed a disqualifying


                                            2
              Case: 12-11241     Date Filed: 12/17/2012   Page: 3 of 4

offense.” 8 U.S.C. § 1252(a)(2)(D); Moore v. Ashcroft, 251 F.3d 919, 923 (11th

Cir. 2001).   We also have held that the question of whether a petitioner’s

conviction constitutes an “aggravated felony” within the meaning of the INA is a

question of law that falls within our jurisdiction. Balogun v. U.S. Att’y Gen., 425

F.3d 1356, 1360 (11th Cir. 2005). Because Patel’s petition raises a question of law,

namely whether his convictions under Fla. Stat. Ann. § 893.13 should be considered

deportable offenses, we have jurisdiction to review his petition.

      We, however, need not resolve this question, because even if we assume all

of Patel’s convictions under Fla. Stat. Ann. § 893.13 do not constitute deportable

offenses, Patel does not challenge his removability based on his drug paraphernalia

conviction under Fla. Stat. Ann. § 893.147(1). The BIA also found Patel removable

as having been convicted of a controlled-substance offense based on the drug

paraphernalia conviction, which Patel does not contest. See 8 U.S.C.

§ 1227(a)(2)(B)(i) (providing that an alien who has been convicted of an offense

“relating to a controlled substance,” other than a single offense involving possession

of less than 30 grams of marijuana for one’s own personal use, is deportable). See

also Alvarez-Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1193 (11th Cir. 2008)

(holding that an alien with a conviction for possession of drug paraphernalia was

inadmissible under 8 U.S.C. § 1182(a)(2)(A)).


                                          3
     Case: 12-11241   Date Filed: 12/17/2012   Page: 4 of 4

PETITION DENIED.




                              4